Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 12 November 2021 was received.  Claims 1 and 7 were amended. Claim 11 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-10 are withdrawn, because independent claims 1 and 7 have been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagata on claims 1, 4, 5, 7 and 9 are withdrawn, because independent claims 1 and 7 have been amended by examiner’s amendment.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Nagata as applied to claims 1, 7, and 9 further in view of Maruno et al. on claims 2, 3, 6, 8, and 10 are withdrawn, because independent claims 1 and 7 have been amended by examiner’s amendment.
	
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Caridi on 27 December 2021 and 5 January 2022.

IN THE CLAIMS:
1. (Currently Amended) A secondary battery comprising: 
an electrode body including a positive electrode plate and a negative electrode plate; 
an exterior body that has an opening and houses the electrode body; 
a sealing body that seals the opening; a terminal that is provided in the sealing body, and connected to the positive electrode plate or the negative electrode plate; and 
a conductive member that is disposed on an outer side of the sealing body, and is connected to the terminal, wherein the conductive member has an overlap section in which one end of a conductive plate-shaped member is folded and opposed surfaces are overlaid on other, and a base section in which no surfaces are overlaid on other, wherein the opposing surfaces directly contact each other in the overlapped section, and 
the terminal is connected to the conductive member in the base section, wherein the conductive member is electrically connected to the electrode body via the terminal.

7. (Currently Amended) A method of manufacturing a secondary battery including: 
an electrode body including a positive electrode plate and a negative electrode plate; 
an exterior body that has an opening and houses the electrode body; 

the method comprising: 
folding one end of a conductive plate-shaped member to have an overlap section in which folded and opposed surfaces are overlaid on other, and a base section in which no surfaces are overlaid on other; disposing the conductive member in the sealing body; and connecting the terminal to the conductive member, wherein the opposing surfaces directly contact each other in the overlapped section, 
wherein the terminal is connected to the conductive member in the base section, wherein the conductive member is electrically connected to the electrode body via the terminal.

11. (Cancelled)








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a secondary battery and method of forming which is provided with a conductive member that is disposed on an outer side of the sealing body, and is connected to the terminal, wherein the conductive member has an overlap section in which one end of a conductive plate-shaped member is folded and opposed surfaces are overlaid on other, and a base section in which no surfaces are overlaid on other, wherein the opposing surfaces .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727